Citation Nr: 1734587	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-04 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 24, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had active service in the United States Army from March 1967 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from  a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the appeal was transferred to the RO in Los Angeles, California.  In the June 2010 decision, entitlement to a TDIU, among other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in August 2010.  

In a January 2015 decision, the Board remanded the issue of entitlement to a TDIU for readjudication in consideration of the grant of service connection for Hepatitis C, and an increased evaluation prior to June 4, 2012, for diabetes mellitus type II, with diabetic macular edema of the left eye, plantar callus formation of the bilateral heels, and hypertension.

In a May 2015 rating decision, the issue of entitlement to a TDIU from September 24, 2008, pursuant to 38 C.F.R. § 4.16(a), was granted.  The issue of entitlement to a TDIU prior to September 24, 2008 was deferred.  In an August 2016 Supplemental Statement of the Case, entitlement to a TDIU prior to September 24, 2008 was denied. 

When this case was most recently before the Board in December 2016, it was remanded for further development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to TDIU benefits prior to September 24, 2008.  In this regard, a TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a) (2016). 

The evidence of record prior to September 24, 2008 demonstrates that the Veteran is in receipt of service-connection for diabetes mellitus type II, with diabetic macular edema of the left eye and bilateral plantar callus formation rated as 40 percent disabling, effective March 26, 2006; Hepatitis C rated as 40 percent disabling, effective March 26, 2007.  Since the Veteran's combined disability rating was only 40 percent from March 26, 2006 to March 25, 2007, and 60 percent from March 26, 2007 to September 23, 2008, he does not meet the minimum threshold requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16 (a), it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  There is medical evidence of record that suggests that the Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  Specifically, in a March 2010 private opinion, C.C. M.D. reviewed the record and examined the Veteran; C.C. concluded that the Veteran was permanently unable to gain or maintain substantial gainful employment due to his service-connected disabilities alone.  

The Board, however, finds the March 2010 private opinion inadequate to adjudicate the claim, as C.C. did not address the functional effects of the Veteran's service-connected disabilities or his educational and occupational background prior to September 24, 2008.  Likewise, the Board also finds the June 2010 VA negative opinion inadequate, as the examiner also failed to address the functional effects of the Veteran's service-connected disabilities or his educational and occupational background prior to September 24, 2008.  Further, the VA examiner did not consider the March 2010 private opinion.  Similarly, the Board finds the March 2017 VA negative opinion inadequate, as the opinion is speculative and based upon an inaccurate review of the record.  The examiner stated, "at most, one can speculate that this Veteran's fatigue and SOB during retreatment for HCV in 2006/2007 would have presumably prevented him from duties requiring sedentary activity, but would not have precluded employment altogether."  The examiner in significant part, noted an August 2009 primary care note that documents "OCCUPATION:  home based, medical staffing business," and concluded that such notation indicates the Veteran's ability to maintain employment.  However, in a subsequent June 2017 statement, the Veteran's wife referenced the August 2009 treatment note and indicated that the business was founded solely by her in 2001, and stated that she was the only worker in the business because the Veteran was not able to work.  Further, the record reflects that the Veteran has consistently reported that he last worked in 1997-1998.  

Therefore, a remand is necessary to obtain a medical opinion concerning the functional effects of the Veteran's service-connected disabilities prior to September 24, 2008, alone or combined, on the Veteran's activities of daily living, to include employment.

In addition, when there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation Director.  At this point, the Board will not make a decision regarding the claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon the governing regulations and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b), after the aforementioned VA opinion has been obtained if the examiner renders a positive opinion with respect to the functional effects of the Veteran's service-connected disabilities prior to September 24, 2008 on the Veteran's activities of daily living, to include employment.

As this claim is being remanded, updated VA outpatient treatment records should also be obtained.  38 C.F.R. § 3.159 (2016). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the AOJ should arrange for all pertinent evidence of record to be reviewed by one or more health care professionals with sufficient expertise to determine if the Veteran's service-connected disabilities prior to September 24, 2008 precluded him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the health care professional(s).

Based on a review of record, the examiner should fully described the functional effects of each of the Veteran's service-connected disabilities-prior to September 24, 2008, diabetes mellitus type II, with diabetic macular edema of the left eye and bilateral plantar callus formation; Hepatitis C rated -on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should described what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay statements.  In doing so, the examiner must consider and discuss the impact/significance of associated the medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorder(s).

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the health care provider(s) should explain why.

For purposes of the opinion, the examiner should consider the history provided by the Veteran.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Thereafter, submit the claim of entitlement to a TDIU prior to September 24, 2008 under 38 C.F.R. § 4.16(b) to the Director, Compensation Service, for extraschedular consideration.  The AOJ is advised to follow the procedures outlined in 38 C.F.R. § 4.16(b) governing referral of TDIU claims to the Director, Compensation Service.  A copy of the referral, and any reply, to include the Director's decision, should be included in the record.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




